 In the Matter Of SHEFFIELD IRON AND STEEL COMPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERIn the Matter of SHEFFIELD IRON AND STEEL COMPANY, EMPLOYERandINTERNATIONAL MOLDERS AND FOUNDRY WORKERS UNION OF NORTHAMERICA, AFL, PETITIONERCases Nos. 10-RC-7 and 10-RC-78, respectivelySUPPLEMENTAL DECISIONANDORDERJuly 19, 1948On May 28, 1948, the Board issued its Decision and Direction ofElection 1 in the above-entitled proceeding, directing that an electionby secret ballot be conducted among the employees of the Employer inthe appropriate unit described therein.2Thereafter, on June 3, 1948, the IAM filed a motion for reconsidera-tion alleging, in substance, that the Board's decision is not accurateand failed to give proper weight to the evidence contained in the recordin Case No. 10-RC-7; it asserts further that at the very least, a "Globe"election should be held in the unit requested in its petition.The IAMalso requested that oral argument be held before the Board in connec-tion with this motion.In its determination of the appropriate unit, the Board was notunmindful of the record in Case No. 10-RC-7, and due regard wasgiven to the evidence contained therein; the Board's ultimate finding,however, is based upon the entire record in this proceeding includingthe evidence in Case No. 10-RC-78.31 77 N. L.R. B., 998.2Separate petitionswere filedby the InternationalAssociation of Machinists,hereincalled the IAM, and theInternationalMolders and Foundry WorkersUnion of NorthAmerica, herein called the Molders,and two hearingswereheld in this case.The Boardrejected the respective contentions of the IAM and theMolders for two separate bargainingunits andfound instead, an over-all plant-wide unit."The firsthearing onthe IAM's petition was held in November1947,approximately 4months after .the Employerpurchasedthe plant,and the consolidated hearing on theIAM's and Molder's petitions was held 8 months after the Employertook overthe plant.78 N. L. It. B., No. 47.402 SHEFFIELD IRON AND STEEL COMPANY403The record shows that the unit proposed by the IAM embracesapproximately 10 employees,viz,4 machinists, 1 electrician, 1 welder,1 oiler, 1 carpenter's helper, and 2 lathe operators in the finishingdepartment.Of the four machinists, one works exclusively in the machine shop,and one is at present doing production work ; although the remainingtwo machinists spend most of their time doing maintenance work,they are called upon to do production work.The electrician in addition to his usual duties as electrician alsoworks as a mechanic and assists the maintenance men in taking downvarious machines.He does not do any production work.The welder, although classified as a maintenance man, is performingproduction work as a pole-patcher, on a permanent basis. In con-nection with this production work, he does acetylene welding andsome spot welding.The oiler performs the usual work incidental to this job.However,he is also called upon to do production work such as "pouring off"or to assist in moving castings, and spends about 2 hours a day insuch work.The carpenter's helper ordinarily performs maintenance carpentrywork.Like the oiler, however, he is also used in the "pouring off"process; he has also been used in the finishing department painting-parts.He spends generally about 2 hours daily in production work.The two lathe operators are classified as production employees inthe finishing department.The duties of these employees consist of-boring out lighting standard holes; this work is purely a mechanicaloperation inasmuch as all adjustments and tools are set in advance-and merely requires the operator to start the lathe and turn on the-automatic feed.One of these lathe operators, when not working onthe lathe, does grinding, drilling, and tapping on production work inthe finishing department.The record discloses that all the foregoing employees, except the twolathe operators, are under the same supervision as the employees inthe molding department, a production department; and all productionand maintenance employees in the plant are hourly rated and havethe same working hours.Upon the basis of the foregoing facts, in addition to the matters.set forth in the original Decision herein, and upon the entire recordin the case, we find no reason for departing from the original unit 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermination herein.Accordingly we shall deny the motion for re-consideration 4ORDERIT IS HEREBY ORDERED thatthe motionfor reconsideration,filed by theInternationalAssociation of Machinists, be, and it herebyis, denied.4We also deny the request for oral argument inasmuch as the record and pleadingsenable us to dispose of the mattersin question.